El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
Los demandados, Cándida Román y la sucesión de su esposo Ramón Sapia y Salibe Tartak, así como la deman-dante, establecieron sendos recursos de apelación contra la sentencia dictada en el presente caso. Los demandados lo hicieron en cuanto a la totalidad de la sentencia dictada contra ellos; y la demandante en lo que respecta a aquella parte de la misma que declaró sin lugar la reclamación de los fru-tos producidos o debidos producir por las fincas de que están en posesión los demandados Salibe Tartak y Bernarda Bejos, que según la sentencia pertenecen privativamente a la de-mandante. Apeló ésta también del pronunciamiento que declaró con lugar la reconvención de los demandados última-, mente mencionados, así como de la parte de la sentencia que declaró con lugar la reconvención de los esposos Rigual-Rubio.
*310Conforme declaró probado el tribunal inferior, la deman-dante hace muchos años que reside en la ciudad de Nueva York. Allí conoció a José Felipe González con! quien con-trajo matrimonio en la ciudad de Filadelfia en el año 1923, fijando su residencia en la ciudad de Nueva York. Para la fecha de su matrimonio la demandante tenía econo-mías que había acumulado siendo soltera, ‘montantes a $12,000. Además su señora madre le había prestado antes del matrimonio la cantidad de $8,000, suma que juntamente con sus economías entregó a sü esposo para invertirlas en bienes raíces en Puerto Rico. Con ese dinero González ad-quirió entre otras, la finca marcaba en la demanda con la letra “C” que en la actualidad está dividida en las fincas 4002 y 6749 inscritas a nombre de los demandados Salibe Tartak y su esposa Bernarda Bejos. Al adquirir estos bie-nes, no hizo constar González que el dinero con que los com-pró pertenecía privativamente a su mujer, inscribiéndose todas las fincas como de la sociedad de gananciales. Poste-riormente, el primero de febrero de 1933, el matrimonio entre la demandante y su esposo fué disuelto por sentencia de divorcio dictada en Nueva York habiendo González tras-ladado su residencia a Puerto Rico. Después de divorcia-dos, González trató de conseguir que su ex esposa le confi-riera un poder, sin resultado positivo alguno. En vista de esta negativa, González instó en la corte inferior el pleito núm. 32598 sobre otorgamiento de escritura de liquidación de bienes gananciales. Sustancialmente alegó que había comprado a su ex esposa la participación que a ella corres-pondía en los bienes de la extinta sociedad de gananciales; que le había pagado el precio en dinero y prendas y que habiéndose negado a otorgarle la correspondiente escritura, solicitaba se dictase sentencia condenándola a otorgarla y que en caso de no hacerlo dentro del término que le concediese la corte, lo hiciese el márshal.
Expedido el emplazamiento, fué entregado para su dili-genciamiento a una persona particular quien lo devolvió sin *311cumplimentar consignando bajo juramento que había prac-ticado las diligencias pertinentes para éncontrar a Clemen-cia Cruz — sin exponer cuáles fueron las diligencias — y que se le había informado, —sin expresar quién le había sumi-nistrado tal información, —que la demandada residía en Nueva York.
A base de este diligenciamiento, el entonces demandante solicitó que la demandada fuera citada por edictos y a ese efecto juró que ignoraba su domicilio en Nueva York, cuando lo cierto era que él se correspondía con ella por correo y conocía su dirección postal.
A base de tal juramento y del emplazamiento devuelto sin cumplimentar, se ordenó la publicación de los edictos y final-mente fué dictada sentencia en'rebeldía, a pesar de que no habían sido embargados bienes de la demandada, no obs-tante tratarse de una acción personal y no residir ella en Puerto Rico.
La sentencia condenó a la demandada a otorgar la escri-tura transmitiendo al demandante su participación en los bienes de la sociedad de gananciales y dispuso que de no otorgar la referida escritura dentro de los quince días si-guientes a la fecha en que dicha sentencia fuese firme, la otorgase el márshal.
Los edictos notificando la sentencia fueron publicados durante los días 16 y 26 de agosto y 6 y 16 de septiembre de 1940 y 17 días después de la publicación del último edicto, el márshal, a moción del demandante, otorgó la escritura transmitiéndole'el interés que en dichos bienes tenía la de-mandada. Presentada la escritura en el Registro de la Pro-piedad, se inscribieron los bienes a favor del demandante y como en el documento se transmitían varias fincas, el registrador practicó la inscripción extensa sobre la finca núm. 4196 al folio 52 vuelto, del tomo 225 de Santurce Norte, inscripción undécima, e inscripciones concisas en cuanto a las fincas restantes.
*312González, dueño ya de las' fincas según el registro, ven-dió entre otras las nums. 4002 y 6749, a María Luisa Ama-dor, ésta a Cándida Román y su esposo Ramón Sapia quienes a su vez las vendieron a Salibe Tartak y su esposa, todos los cuales inscribieron sus respectivos títulos en el Registro de la Propiedad.
Así las cosas, Clemencia Cruz radicó en 1942 la demanda original de este pleito, la cual fué enmendada en septiem-bre 28 de 1942. La referida demanda enmendada incluye además de los demandados apelantes, a otras partes que no apelaron de la sentencia a quienes es innecesario referirnos a los efectos de esta opinión.
En la primera causa de acción se solicita la nulidad del título que tienen los demandados Salibe Tartak y su esposa Bernarda Bejos sobre las dos fincas en controversia; y en la segunda, reclamó la demandante los frutos producidos o debidos producir por las- fincas antes mencionadas durante el tiempo en que han sido poseídas por los demandados.
La causa de acción de la demandante descansa: (1) en que la corte no adquirió jurisdicción sobre ella en el pleito 32598 por el defecto de que adolecía la citación por edictos; y (2) en que la sentencia recaída en dicho pleito se ejecutó antes de ser firme, ya que la escritura de liquidación fué otorgada 17 días después de la publicación del último edicto sobre notificación de la sentencia.
En su contestación, los demandados Tartak-Bejos alega-ron que los bienes que nos ocupan pertenecían privativa-mente a José F. González y que ellos eran terceros hipote-carios por haberlos adquirido de quien en el registro aparecía como dueño sin que del mismo resultare claramente defecto alguno que invalidase el título del vendedor; y como mate-ria de reconvención para el caso de que la demanda en cuanto a ellos fuera declarada con lugar, alegaron los demandados Salibe Tartak y Bernarda Bejos, que pagaron a María Te*313resa Portell la cantidad de $4,600 por concepto de un crédito hipotecario por dicha suma, constituido por los esposos José Felipe González y Clemencia Cruz sobre las fincas adqui-ridas por dichos demandados, más la cantidad de $60 que pagaron por honorarios de abogado y demás gastos incurri-dos en la cancelación de la hipoteca.
Luego de un juicio en sus méritos, la corte inferior de-claró nula la sentencia dictada en el caso civil núm. 32598 antes mencionado, por haber sido dictada sin jurisdicción sobre la demandada(1) Asimismo declaró que los demanda-dos no eran terceros porque del registro constaba que la sen-tencia fué ejecutada antes de ser firme. En consecuencia, declaró nulo el título de José F. González adquirido a virtud de la referida sentencia y ordenó la cancelación de todas las demás inscripciones derivadas del título de José F. González incluyendo las verificadas a favor de los demandados Tar-tak-Bejos. Consecuente con dicho pronunciamiento, la corte inferior declaró con lugar la reconvención. Es por ese mo-tivo que los demandados Tartak-Bejos apelaron de la sen-tencia en su totalidad, ya que de revocarse en cuanto al pronunciamiento de nulidad, necesariamente quedaría sin efecto lo decretado en cuanto a la reconvención. La deman-dante a su vez apeló del pronunciamiento sobre las recon-venciones interpuestas por los Tartak-Bejos y por los esposos "Rigual-Rubio y de la negativa a concederle los frutos pro-ducidos o debidos producir por las fincas poseídas por los demandados apelantes.
Procederemos a considerar conjuntamente el recurso in-terpuesto por los demandados Tartak-Bejos y el de Cándida Román y Sucesión de Ramón Sapia ya que levantan idén-ticas cuestiones, para luego resolver el establecido por la demandante.
*314La finca núm. 4002 a qne antes se ha hecho mención, aparecía inscrita en el registro a favor de la sociedad de gananciales constituida por José F. González y Clemencia Cruz. Posteriormente, dichos esposos, por medio de su apoderado, segregaron de la finca núm. 4002 la 6749, continuando ambas inscritas a favor de la sociedad de gananciales. Con motivo del pleito núm. 32598, dichas fincas,, entre otras, fueron adjudicadas a José F. González. Sin embargo, al otorgarse la escritura núm. 5 de 3 de octubre de 1940, ante el notario Justo A. Casablanca, no se tuvo en cuenta que la finca núm. 6749 aparecía ya en el registrocomo segregada de la núm. 4002 y se describió esta última como figuraba antes de hacerse la segregación, no describiéndose en la escritura la finca núm. 6749. Por esa razón y para que apareciese inscrita la finca núm. 6749 a favorde José F. González, se otorgó el acta aclaratoria núm. 6 de 14 de noviembre de 1940, ante el mismo notario, y de ese modo, por la inscripción décima, dicha finca se inscribió' a favor de José F. González. La referida inscripción décima, en lo pertinente dice:
“. . . Los esposos José Felipe González y Clemencia Cruz,, son dueños de esta finca según la inscripción primera. Dichos esposos fueron divorciados según consta acreditado en el Re-gistro; y en procedimiento sobre liquidación de gananciales seguido en la Corte de Distrito de San Juan bajo el número-treintidós mil quinientos noventiocho por José F. González contra Clemencia C. González nee Clemencia C. Cruz, previo todos los trámites legales, el márshal de dicha corte Juan R. Molina,, en cumplimiento de sentencia firme de veintiséis de julio de. mil novecientos cuarenta traspasa la parte de esta finca, en unión de otras fincas de que no se solicita inscripción a José Felipe González, divorciado, según consta de la escritura cinco, aclarada por la número seis, otorgadas el tres de octubre y catorce de noviembre últimos Notario Justo A. Casablanca, rela-cionadas extensamente en la inscripción dieciséis de la finca cua-*315tro mil dos duplicado folio ciento cuarentisiete tomo doscientos nueve de Santurce Norte. .
Se notará que la inscripción que en lo pertinente aca-bamos de transcribir, expresa que la escritura de adjudica-ción a favor de José F. González se halla extensamente rela-cionada en la inscripción 16 de la finca 4002 al folio 147 del tomo 209 de Santurce Norte. Pero en el juicio celebrado en el presente caso no se presentó en evidencia copia certi-ficada de la inscripción 16 de la finca 4002. Si se hubiera presentado, se hubiera visto que en la misma se expresa que la escritura de adjudicación de bienes gananciales en que aparecen los detalles del pleito núm. 32698 fué extensamente relacionadá en la inscripción 11 de la finca núm. 4196 al folio 52 vuelto, del tomo 225 de Santurce Norte, que en lo pertinente dice así:
y la Corte vista las alegaciones y pruebas citadas de-claró con lugar la demanda y dictó sentencia-en veintiséis de julio último y condenó a la demandada a otorgar escritura de liquidación de gananciales a favor del demandante dentro de ios quince días después de ser firme la sentencia, disponiendo que si no lo verificara el márshal procederá a otorgarla. El márshal Juan R. Molina, a solicitud del demandante, procedió a la notificación de sentencia por medio de edictos en el perió-dico El País por el término estatutorio convirtiéndose dicha sentencia en firme e inapelable y habiendo transcurrido los quince días desde la publicación de los edictos dentro del cual venía obligada la demandada a otorgar a favor del demandante la citada escritura sin haberlo verificado según lo comprueba la moción del demandante, el márshal en cumplimiento de la sentencia y subrogado en la persona de la demandada, tras-pasa a favor de José Felipe González, mayor de edad, divor-ciado, y vecino de esta ciudad, esta finca y seis más ...”
La cuestión ahora a determinar es si de la inscripción undécima que acabamos de transcribir resulta claramente el defecto del título de José F. González, artículo 34 Ley *316Hipotecaria;(2) Ayllón y Ojeda et al. v. González y Fernández et al., 28 D.P.R. 67; El Pueblo v. Riera, 27 D.P.R. 1 y Lizardi v. Caballero, 65 D.P.R. 83. Un examen de esa inscripción revela que la escritura de liquidación de ganan-ciales debió otorgarse “. . . dentro de los quince días después de ser firme la sentencia ...” y que el “El márshal, Juan R. Molina, a solicitud del demandante, procedió a la noti-ficación de sentencia por medio de edictos en el periódico El País por el término estatutorio convirtiéndose dicha sen-tencia en firme e inapelable . . .” (Bastardillas nuestras.) Es verdad que en esta inscripción consignó el registrador que la sentencia era firme e inapelable, pero la inexactitud de esta aseveración es manifiesta toda vez que esa conclusión la basa el registrador en el mero hecho de que los edictos para notificar la sentencia fueron publicados durante el tér-mino estatutario, sin tener en cuenta que no era firme hasta que transcurriesen 30 días a contar de la publicación del último edicto. Partiendo de esa falsa premisa, continúa expresándose en la referida inscripción, “. . . y habiendo transcurrido los quince días desde la publicación de los edic-tos dentro del cual venía obligada la demandada a otorgar a favor del demandante la citada escritura sin haberlo veri-ficado según lo comprueba la moción del demandante, el már-shal en cumplimiento de la sentencia . . .” otorgó la escri-tura núm. 5 de 3 de octubre de 1940 aclarada por acta núm. 6 de 24 de noviembre de 1940, ambas ante el notario Justo A. Casablanca.
Si los esposos Tartak-Bejos hubiesen examinado esta ins-cripción undécima, hubieran podido enterarse de que las *317fincas 4002 y 6749 fueron transferidas por el márshal a José F. González antes de que la sentencia fuera firme; y por consiguiente no adquirió González un título válido. No. teniendo tal título González según el registro, el de María Luisa Amador y el de los esposos Román-Sapia tampoco lo eran, y naturalmente el título que estos últimos transmitie-ron a los esposos Tartak-Bejos adolecía del mismo vicio.
El error del registrador al calificar de firme e inapelable la sentencia no altera la situación registral de dichas fincas,, pues son los hechos que surjan del registro y no las conclu-siones del registrador los determinantes de la validez de los títulos inscritos. Sentencia del Tribunal Supremo de Es-paña de-14 de junio de 1923.
No hay duda que el defecto constaba del registro, pero' aparecía en la inscripción de una finca distinta de aquélla que habían adquirido Salibe Tartak y Bernarda Bejos. Y como no se presentó en evidencia la inscripción décima sexta, de la finca 4002, de donde aparecía que en la inscripción undécima de la finca 4196, se relacionaban extensamente los detalles del procedimiento seguido en el pleito 32598, es claro que el juez sentenciador no tuvo base en la prueba para concluir que los demandados no eran terceros y erró al así resolverlo.
Consciente del error en que incurrió la corte inferior, la demandante radicó con su alegato una copia certificada de la inscripción 16 de la finca 4002, de ese modo tratando de suplir el eslabón que faltaba para conectar las constan-cias de dicha inscripción 16 con lo que resulta de la inscrip-ción 11 de la finca 4196 en la cual, como hemos visto, clara-mente aparece el defecto del título que a virtud del pleito 32598 adquirió José F. González. En consecuencia, si admi-tiéramos tal certificación, habría que concluir que los de-mandados apelantes no eran terceros hipotecarios.
Consideradas las circunstancias extraordinarias qué con-curren, si en alguna forma no se presentase esa prueba en *318el presente caso, estaríamos cerrando los ojos ante el fraude de que fué víctima Clemencia Cruz a virtud del pleito 32598 incoado por González, y permitiríamos que los demandados se beneficiaran con perjuicio de la demandante por el error o inadvertencia de sus abogados al no presentar esa evidencia en la corte a quo. Es claro que si la certificación fuere admitida, resultaría entonces que los demandados no son terceros. En ese caso, el status de las fincas en controver-sia sería el que tenían después de disuelto el matrimonio y antes de dictarse la sentencia en el caso 32598. En otras palabras, las fincas pertenecerían a una sociedad de ganan-ciales disuelta desde que quedó firme la sentencia de divor-cio, pero pendiente de ser liquidada. En tales circunstan-cias habría que resolver que González no tenía facultades para vender bienes específicos de la sociedad de gananciales, pues no habiéndose liquidado la misma, todo lo que él podía enajenar era la participación que pudiera corresponderle en el acervo de la sociedad después de su liquidación.
 Es verdad que la corte inferior declaró probado que las fincas fueron adquiridas con dinero privativo de Clemencia Cruz, pero ya hemos visto que poy lo que resulta del registro los bienes tienen la presunción de gananciales y la prueba testifical presentada por la demandante consistente en su sola declaración no es suficiente para destruirla. Como dijéramos en Blanes v. González, 60 D.P.R. 567, cuando existe controversia en cuanto a la naturaleza de ganancial o privativa de determinados bienes adquiridos durante el matrimonio y se hallan envueltos intereses de terceras personas que pudieran ser perjudicadas por la decisión, la prueba que se requiere para destruir la presunción de gananciales debe ser mucho más fuerte y persuasiva que cuando la controversia se circunscribe al marido y a la mujer. En casos como el presente, la mera declaración de la esposa al efecto de que los bienes en controversia fueron comprados con dinero adquirido por ella antes dé su matrimonio, especialmente cuando su manifestación a ese efecto es considerada a la luz *319de otras aseveraciones contenidas en su deposición, es insu-ficiente para destruir la presunción a que se contrae el ar-tículo 1307 del Código Civil. (3)
Como la corte inferior, a base de la prueba que tuvo ante sí, erró al declarar que los demandados-apelantes y sus pre-decesores en título no eran terceros hipotecarios, procede revocar la sentencia y devolver el caso a dicha corte, en la cual podrá presentarse en evidencia la copia certificada de la inscripción 16 de la finca 4002 y procederse entonces a liquidar la sociedad de gananciales a fin de poder determinar los derechos de las partes.(4)
Dependiendo el derecho de la demandante de lo que pueda resultar de tal liquidación, debemos abstenernos de discutir los errores señalados por ella en apoyo de su recurso de ape-lación.
Una vez practicada la liquidación, se dictará sentencia consistente con los principios enunciados en esta opinión.

 Este motivo de nulidad no está envuelto en este recurso por no aparecer del registro ese defecto—Lizardi v. Caballero, 65 D.P.R. 83—perjudicando el mismo a los demandados herederos de José F. González -por no poder tener éstos como tales herederos la condición de terceros.


 “No obstante lo declarado en el artículo anterior, los actos o con-tratos que se ejecuten u otorguen por persona que en el Registro apa-rezca con derecho para ello, no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule o resuelva el derecho del otor-gante en virtud de título anterior no inscrito o de causas que no resulten claramente del mismo Registro.
“Solamente en virtud de un título inscrito podrá invalidarse, en per-juicio de tercero, otro título posterior también inscrito, salvo lo dispuesto en el artículo 389.


La deposición de la demandante parece indicar que los $20,000 fueron aportados al matrimonio poco después de su celebración. Sin embargo, de los autos resulta que el apoderado, a quien según ella, entregó el dinero para su inversión en bienes raíces, fué designado por escritura núm. 5 de 8 de marzo de 1927 ante el notario D. Jacinto Texidor, es decir, cuatro años después de contraído el matrimonio; que la ñnca núm. 4196 descrita en la demanda bajo la letra “A” fué adquirida por escri-tura de 13 de agosto de 1931; que la marcada con la letra “B”, la núm. 5175 fué comprada por escritura núm. 41 de 5 de abril de 1930 y que la finca núm. 5193, la marcada con la letra “E” fué adquirida por dación en pago de una hipoteca a favor de la sociedad de ganan-ciles constituida por escritura de 7 de diciembre de 1927. De los autos no aparecen las fechas en que fueron adquiridas las demás fincas con excepción de la participación que en la “G” obtuvo González por herencia de su abuela, Lina Llanos.
Además, en su deposición declaró Clemencia Cruz que entregó dicho dinero a su esposo y en las repreguntas dice que lo entregó al apoderado. Todas estas circunstancias son significativas, especialmente si se consi-dera que esas manifestaciones fueron hechas después de muerto José F. González, la persona que hubiera estado en mejores condiciones para atacarlas.


A los efectos de practicar la liquidación, la corte inferior per-mitirá a las partes introducir en las alegaciones las enmiendas que fue-ren pertinentes.